Citation Nr: 0810462	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  02-17 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), evaluated as 30 
percent disabling prior to December 8, 2004, and as 50 
percent disabling thereafter.  

2.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran served on active duty from May to November 1991 
and from March to May 1992.  

The Board of Veterans Appeals (Board) notes that the issue on 
appeal arose from an April 2001 Department of Veterans 
Affairs (VA) Regional Office (RO) rating decision.  In 
November 2004, the Board remanded the claims for additional 
development.  


FINDINGS OF FACT

1.  Prior to December 8, 2004, the veteran's PTSD was 
manifested by complaints of some depression, anxiousness, 
anger, and some impaired concentration and energy, with 
Global Assessment of Functioning (GAF) Scores ranging between 
53 and 70; her psychiatric disorder has not resulted in 
occupational and social impairment with reduced reliability 
and productivity.  

2.  As of December 8, 2004, the veteran's PTSD has been 
manifested by complaints of some depression, anxiousness, 
anger, and some impaired concentration and energy, and GAF 
scores of between 45 and 60; her psychiatric disorder has not 
resulted in occupational and social impairment with 
deficiencies in most areas.

3.  The veteran's only service-connected disability is PTSD, 
rated as 50 percent disabling.  

4.  The veteran has been working full-time since 2005; she 
has a GED, and several years of work experience in retail 
stores.  

5.  The veteran's service-connected disability does not 
preclude her from engaging in substantially gainful 
employment.  

CONCLUSIONS OF LAW

1.  Prior to December 8, 2004, the criteria for an evaluation 
in excess of 30 percent for the PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 
9411 (2007).  

2.  As of December 8, 2004, the criteria for an evaluation in 
excess of 50 percent for the PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 
9411 (2007).  

3.  The criteria for a total disability evaluation based on 
unemployability have not been met.  38 C.F.R. § 4.16 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As for the history of the disability in issue, see 38 C.F.R. 
§ 4.1 (2007), Army National Guard records include a Form 
2173, dated in September 1992, which indicates that in August 
1992, the veteran was involved in an incident in which she 
and a fellow male soldier were physically assaulted on base 
by three soldiers after the veteran refused one of the 
attacker's sexual advances.  The veteran's injuries consisted 
of lacerations and abrasions on her back.  She began 
receiving psychiatric treatment beginning in 1997, with 
diagnoses of PTSD, alcohol abuse, and substance abuse.  

In February 1998, the RO granted service connection for PTSD, 
evaluated as 30 percent disabling, based on the 
aforementioned incident.  There was no appeal, and the RO's 
decision became final.  See 38 U.S.C.A. § 7105(c) (West 
2002).  In October 2000, the veteran filed a claim for an 
increased rating.  In April 2001, the RO denied the claim for 
an increased rating for PTSD.  The veteran appealed, and in 
September 2007, the RO granted the claim to the extent that 
it increased her rating to 50 percent, with an assigned 
effective date of December 8, 2004 for the 50 percent rating.  
However, as this increase did not constitute a full grant of 
the benefit sought, the increased rating issue remained in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. Part 4 
(2007).  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will be 
assigned of the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).  

The rating criteria for evaluating psychoneurotic disorders 
are as follows:

70 percent: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships;

50 percent: occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships;

30 percent: occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events)

38 C.F.R. Part 4, Code 9411 (2007).  

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) (DSM-IV).  A GAF Score of 41 to 
50 denotes serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF Score of 51 
to 60 denotes moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF Score of 61 to 70 denotes some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  Id., at. 47.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995).  

Although some of the veteran's recorded symptoms are not 
specifically provided for in the ratings schedule (e.g., such 
symptoms as nightmares), the symptoms listed at 38 C.F.R. § 
4.130 are not an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Prior to December 8, 2004, the medical evidence includes 
several private treatment reports, dated in 2000, which show 
that the veteran received treatment for psychiatric symptoms 
that included complaints of depression, anxiety, negative and 
obsessive thinking, and irritability.  Medications included 
Depakote, Wellbutrin, and Celexa.  Reports from D.L., M.D., 
note clear/normal affect, good insight, and normal thought 
processes.  A report from J.K.M., Ph. D., notes poor 
attention and concentration, that she was alert and oriented, 
and that she denied homicidal or suicidal thinking.  The Axis 
I diagnoses were rule out depression, generalized anxiety, 
recurrence of PTSD, and alcohol abuse.  The Axis V diagnosis 
was a GAF score of 51.  Both reports are found to provide 
evidence against this claim.

A psychiatric examination report by W.T., M.D., dated in 
December 2000, shows that the veteran reported a history of 
participation in two rehabilitation programs between 1996 and 
1998.  She stated that she was taking Celexa and Trazodone, 
and that she was going to be put on Serzone.  She denied a 
history of hospitalizations.  She provided a work history 
that included employment at the front desk of a retirement 
home between October 1998 to June 1999, and work in a food 
store between July 1999 and July 2000.  She stated that she 
had not worked since July 2000.  She stated that she had 
three children, and had been married since January.  She 
reported a history of drug use dating back to high school, 
with a 31/2 -year period of sobriety between 1996 and 2000, but 
that she had started drinking again in March 2000.  She 
complained of symptoms that included anger, paranoia, 
negative thoughts, and that she kept thinking about her 
inservice assault.  She denied feeling suicidal, but reported 
some homicidal thoughts.  She report mild panic or anxiety 
attacks, and some depression with anger and tearfulness.  She 
indicated that she has intrusive thoughts of her inservice 
assault.  

On examination, she had normal thought processes.  She denied 
delusions or hallucinations, and inappropriate behavior.  She 
denied suicidal or homicidal ideation, and stated that her 
hygiene was "okay," but that she did not like taking care 
of herself.  She was oriented times three.  Long-term, short-
term, and immediate memory was intact.  She denied obsessive 
or ritualistic behavior.  She denied dreams or nightmares 
related to her inservice assault.  She was noted to be 
anxious, irritable, and shaky, and hypervigilant.  The Axis I 
diagnoses were PTSD, and alcohol abuse.  The Axis V diagnosis 
was a GAF score of 70, providing more evidence against a 
higher evaluation.  

Reports from a private social worker, dated between 2003 and 
2004, indicate that she received counseling, but contain few 
findings.  These reports note complaints of difficulty 
dealing with her three children, feeling overwhelmed, and 
indicates that the veteran carried a knife "related to 
beating." 

VA progress notes, dated between 2001 and December 7, 2004, 
show ongoing treatment for psychiatric symptoms, to include a 
great deal of group therapy.  Her medications included 
Respereidone, Buspar, Trazodone, and Lexapro.  Her diagnoses 
included PTSD, and polysubstance abuse.  Progress notes dated 
between April and June of 2004 indicate that the veteran was 
using drugs and alcohol, with a June 2004 note showing that 
the veteran indicated that she was using alcohol, crystal 
methamphetamine, and marijuana.  An April 2004 VA progress 
note contains a GAF score of 53.  She apparently went through 
a one-week detoxification program in July 2004.  

A report from the Vet Center, dated in December 2005, notes 
complaints that physical labor aggravated her back pain, 
intrusive memories of her inservice trauma, anxiety, and 
avoidance of places similar to that in which her inservice 
assault took place.  She further complained of sleep 
difficulties, and a lack of concentration, hypervigilance, 
and irritability.  The Axis I diagnoses were PTSD and 
polysubstance dependence in full remission.  The Axis V 
diagnosis was a GAF score of 45.  

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 30 percent prior to December 
8, 2004 is not warranted.  The veteran's symptoms are not 
sufficiently severe to have resulted in occupational and 
social impairment with reduced reliability and productivity, 
and the Board has determined that the preponderance of the 
evidence shows that the veteran's PTSD more closely resembles 
the criteria for not more than a 30 percent rating.  In this 
regard, there is insufficient evidence of such symptoms as 
(only as an example) flattened affect; irregular speech; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; and impaired abstract thinking, 
nor are the other PTSD symptoms shown to have resulted in 
such impairment.  The evidence shows that she consistently 
complained of approximately the same symptomatology 
throughout this time period, to include complaints of some 
depression, anxiousness, and some impaired concentration and 
energy.  

Most importantly, the VA progress notes at this time show 
that she was repeatedly found to be alert and oriented times 
four, with no suicidal or homicidal ideation.  This evidence 
contains findings that indicate that her speech was within 
normal limits (although her speech was pressured at times), 
with intact memory, and clear goal-oriented thought 
processes.  She reported that she slept "really well, almost 
too well," and that she was always hungry.  She was assigned 
GAF scores that ranged between 53 and 70.  These scores are 
consistent with mild to moderate symptoms, providing more 
evidence against this claim.  

With regard to her employment during this time, an August 
2001 VA progress note indicated that she worked delivering 
papers, and a June 2004 VA progress note indicates that the 
veteran was working at two markets.  

In summary, the Board finds that when this evidence is 
weighed together with the other evidence of record, 
particularly the findings as to his psychiatric condition and 
functioning, that the evidence does not show that the 
veteran's symptoms, which include nightmares and sleep 
disturbances, are of such severity to approximate, or more 
nearly approximate, the criteria for an evaluation in excess 
of the currently assigned 30 percent under DC 9411.  See 38 
C.F.R. § 4.7.  Therefore, it is found that the 30 percent 
disability evaluation assigned to the veteran's disorder 
adequately compensates her for the degree of disability 
demonstrated during this time frame.  

With regard to the evidence as of December 8, 2004, the 
evidence includes a VA progress note, dated December 8, 2004, 
which was apparently the basis for the RO's assignment of the 
50 percent evaluation in its September 2007 rating decision.  
This report shows that the veteran attended group therapy.  
She stated that she was slightly late because she had just 
come from an alcohol/drug class.  This note includes a GAF 
score of 50.  

Subsequently dated VA progress notes show the following: in 
January 2005, she reported that she was sleeping on the 
floors of friends, and that she was not welcome at her 
mother's house; that same month, she began working at a home 
supply store; she reported being "homicidal" around the 
previous Christmas; in April 2005 she indicated that she had 
relapsed; in January 2006, she stated that she was adjusting 
to her new job and that she was happy with the position; in 
June 2006, she stated that she went through a job change; in 
July 2006, she stated that she was getting accustomed to her 
new job, that it was more money and less work, and that she 
liked it better in a lot of ways; she stated that she was 
living at her mother's home. 

A VA psychiatric examination report, dated in June 2007, 
shows that the veteran reported that since her last 
examination, she had primarily been living with her two 
children and her mother, that she had an excellent 
relationship with both of her children, and that she was 
getting along well with her mother.  She stated that since 
her last examination (in December 2000) she had been employed 
for about three years, with occasional periods of 
unemployment.  She stated that she began working at a home 
supply store in 2005, and that she still worked there.  She 
complained of problems maintaining her focus and composure at 
work, panic attacks that woke her up, sadness, irritability, 
and feeling as if she was a "dry drunk."  She complained 
that she had had an incident at work in which a group of men 
who were of the same race as those involved in her inservice 
assault walked toward her, and she had a flashback, and felt 
threatened.  She stated that she had divorced in 2004, and 
that she had a good relationship with her children and her 
mother, although she was less positive about her connection 
with her oldest son.  

On examination, she was well-groomed, and was noted to be 
"bouncy," and to repeatedly scratch her skin.  Speech was 
slightly pressured with elevated tone, but normal prosody and 
volume.  Thought processes were logical, linear, and goal-
directed.  She reported no overt evidence of hallucinations 
or delusions, and she denied suicidal or homicidal ideation.  
She was oriented to person, place, time, and purpose.  She 
demonstrated no remarkable recent or remote memory 
impairment.  Insight and judgment were "well within normal 
limits."  The Axis I diagnoses were PTSD, mood disorder NOS 
(not otherwise specified), amphetamine dependence in 
sustained full remission, and panic disorder.  The Axis V 
diagnosis was a GAF score of 50, with a high for the past 
year of 63.  The examiner noted that the impact of her 
current symptoms on her social and occupational functioning 
appeared to be significant and somewhat more pronounced 
compared with her last examination (providing the basis for 
the higher evaluation).  It was further noted that she had 
prominent PTSD signs and symptoms that decreased her work 
efficiency and ability to perform occupational tasks.   

The Board finds that an evaluation in excess of 50 percent as 
of December 8, 2004 is not warranted.  In this regard, the 
veteran's symptoms are not sufficiently severe to have 
resulted in occupational and social impairment with reduced 
reliability and productivity, and the Board has determined 
that the preponderance of the evidence shows that the 
veteran's PTSD more closely resembles the criteria for not 
more than a 50 percent rating.  The evidence indicates that 
the veteran continues to complain of primarily the same 
symptoms as she did prior to December 8, 2004, i.e., some 
depression, anxiousness, and some impaired concentration and 
energy.  The VA progress notes show that she occasionally was 
noted to be tearful, anxious, and to have some irregularities 
of speech.  

The Board does not discredit the veteran's statements or the 
impact of the assault has had on her life.  This is the basis 
of the 50 percent evaluation which, by definition, indicates 
the seriousness of the problem.  However, she was primarily 
found to be alert and oriented, with no suicidal or homicidal 
ideation, and thought processing that was within normal 
limits, with intact memory (with some confusion on dates), 
fair judgment, and clear goal-oriented thought processes.  
She was assigned GAF scores that ranged between 45 and 60.  
These scores are consistent with serious to moderate 
symptoms.  In this regard, there was one score of 45, and one 
score of 60, with all of the other scores ranging between 50 
and 55, which is consistent with moderate symptoms.  In 
addition, there is no indication that she had (for example) 
obsessional rituals which interfere with routine activities; 
speech that was intermittently illogical, obscure, or 
irrelevant (there were some notations of speech had 
irregularities such as being forced); near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; or an inability to establish and maintain effective 
relationships, nor are the other PTSD symptoms shown to have 
resulted in impairment to the required degree.  

The most recent examination report shows that the veteran's 
GAF score was 50 (serious symptomatology), with a high for 
the past year of 63 (mild symptomatology).  The report shows 
that there was no overt evidence of hallucinations or 
delusions, that she denied suicidal or homicidal ideation, 
that she was oriented times four, with no recent or remote 
memory impairment and insight and judgment "well within 
normal limits."  

Finally, it appears that she has been working full time since 
late 2005, to include a change of jobs in June 2006 that 
involved less work and better pay, and she has stated that 
she likes her new job better "in a lot of ways."  

Based on the foregoing, the Board finds that the evidence 
does not show that the veteran's symptoms are of such 
severity as to warrant a 70 percent rating.  The Board 
concludes that the veteran's PTSD is not manifested by 
symptomatology that approximates, or more nearly 
approximates, the criteria for an evaluation in excess of 50 
percent under DC 9411.  See 38 C.F.R. § 4.7.  

In deciding the veteran's increased evaluation claim, the 
Board has considered the determination in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), and whether the 
veteran is entitled to an increased evaluation for separate 
periods based on the facts found during the appeal period.  
As noted above, the Board does not find evidence that the 
veteran's PTSD evaluation should be increased for any other 
separate period based on the facts found during the whole 
appeal period.  The evidence of record supports the 
conclusion that the veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.  The Board therefore finds that the evidence is 
insufficient to show that the veteran had a worsening of her 
PTSD such that an increased evaluation is warranted.    

In October 2000, the veteran filed her claim for an increased 
rating for PTSD.  In November 2004, the Board determined that 
the issue of TDIU had been raised, and remanded the claim.  
In September 2007, the RO denied the claim.  The veteran has 
appealed.  

As discussed previously, the veteran's PTSD is currently 
evaluated as 50 percent disabling.  Her combined evaluation 
is 50 percent.  Therefore, at no time has the veteran met the 
minimum schedular requirements for TDIU.  See 38 C.F.R. 
§ 4.16(a).  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An 
extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. §§ 3.321, 4.16(b).  It is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  For 
VA purposes, the term "unemployability" is synonymous with 
an inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).  
Factors such as employment history, as well as educational 
and vocational attainments, are for consideration.

Assignment of a TDIU evaluation requires that the record 
reflect some factor that "takes the claimant's case outside 
the norm" of any other veteran rated at the same level.  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. 
§§ 4.1, 4.15).  

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A disability rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, but the ultimate question is 
whether the
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Id.  

The Board finds that the claim must be denied.  The veteran 
has not required any recent hospitalization for her PTSD, and 
the Board finds no evidence of an exceptional disability 
picture in this case.  There is also no evidence which 
suggests that, even when considering her limitations and 
exacerbations, that some factor exists which takes her case 
outside the realm of the usual so as to render impracticable 
her schedular rating.  

As for the veteran's work history, this evidence has 
previously been discussed.  Briefly stated, the VA progress 
notes and June 2007 VA examination report indicate that the 
veteran worked at two convenience stores as of June 2004.  
Between 2004 and 2005, she relapsed on at least two 
occasions, and was in at least one detoxification program.  A 
1997 examination report shows that she reported that she had 
received a general equivalency degree (GED).  In her TDIU 
claim, received in May 2005, the veteran reported that she 
had three years of high school, and that she had worked as a 
receptionist for about one year, followed by about nine 
months delivering newspapers, followed by about five months 
working for a convenience store (between January and June of 
2004).  She indicated that she left her last job due to 
disability.  The June 2007 VA examination report shows that 
the examiner noted that the impact of her current symptoms on 
her social and occupational functioning appeared to be 
significant and somewhat more pronounced compared with her 
last examination.  It was further noted that she had 
prominent PTSD signs and symptoms that decreased her work 
efficiency and ability to perform occupational tasks.   

Importantly, in her letter of February 2007, the veteran 
cites problems raising three children, one with a disability.  
The problems a person would have in raising three children 
are clear.  However, they do not provide a basis to find that 
the veteran's PTSD caused by service has lead her to be 
unemployable.  The letters from the veteran and the progress 
notes provide evidence against this claim, clearly indicating 
the veteran's ability to function in difficult situations. 

A 50 percent disability with PTSD will cause the veteran some 
problems at work (if it did not, there would be no basis for 
the 50 percent evaluation).  However, she has been employed 
in association with a home supply store chain since December 
2005, to include a change of jobs in June 2006 that she 
reported involved less work and better pay, and she has 
stated that she likes her new job better "in a lot of 
ways."  

In summary, the Board finds that the evidence does not show 
that the veteran is incapable of performing the physical and 
mental acts required by employment due to her service-
connected disability.  The Board therefore concludes that the 
preponderance of the evidence is against the claim that the 
veteran is currently precluded from engaging in substantial 
gainful employment by reason of her service-connected 
disability.  Entitlement to TDIU is thus not established 
under 38 C.F.R. § 4.16(b).   

In reaching these decisions, the Board considered the 
benefit-of-the-doubt rule; however, as the preponderance of 
the evidence is against the appellant's claims, such rule is 
not for application.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

In January, May, September, and December of 2005, the RO sent 
the veteran notice letters (hereinafter "VCAA notification 
letters") that informed her of her and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  She was asked to identify all relevant evidence 
that she desired VA to attempt to obtain.  The VCAA 
notification letters were not sent before the initial AOJ 
decision in April 2001.  However, any defect with respect to 
the timing of the VCAA notices in this case was 
nonprejudicial.  There is no indication that the outcomes of 
the claims have been affected, as all evidence received has 
been considered by the RO.  The veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claims, as she has been afforded the 
opportunity to submit additional argument and evidence, which 
she has done.  Further, the record also shows that the 
veteran has actual knowledge of the evidence necessary to 
substantiate her claims, based upon his arguments those 
presented by her representative.  For these reasons, the 
timing of the VCAA notices was not prejudicial.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in September 2006, and September 2007, and in any 
event, as the claims have been denied, any questions as to 
the disability rating or the appropriate effective date to be 
assigned are moot.  Therefore, VA's duty to notify the 
appellant has been satisfied, and no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

The VCAA notices did not discuss the criteria for an 
increased rating, thus, the VCAA duty to notify has not been 
satisfied with respect to VA's duty to notify her of the 
information and evidence necessary to substantiate the 
increased rating claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008). 
        
In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that any VCAA notice errors did 
not affect the essential fairness of the adjudication as VA 
has obtained all relevant evidence, and as the appellant has 
demonstrated actual knowledge of what was necessary to 
substantiate the claim.  Id.  Specifically, a review of the 
appellant's submissions, and her representative's 
submissions, received between 2004 and 2008, shows that these 
submissions were filed subsequent to the August 2002 
statement of the case, which listed all of the relevant 
criteria for an increased rating.  These submissions 
discussed the veteran's psychiatric symptomatology, as well 
as some of the medical findings, and indicate that the 
veteran and her representative indicate actual knowledge of 
the right to submit additional evidence and of the 
availability of additional process.  As both actual knowledge 
of the veteran's procedural rights, and the evidence 
necessary to substantiate the claim, have been demonstrated 
and she, or those acting on her behalf, have had a meaningful 
opportunity to participate in the development of her claim, 
the Board finds that no prejudice to the veteran will result 
from proceeding with adjudication without additional notice 
or process.  Furthermore, as discussed below, it appears that 
VA has obtained all relevant evidence.  Id.  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained the 
veteran's available service medical records, as well as VA 
and non-VA medical records.  Finally, the veteran has been 
afforded VA examinations.  In this regard, in November 2004, 
the Board remanded the claims for additional development, to 
include an opinion on employability, and the Board finds that 
the June 2007 VA examination report contains sufficient 
details and findings, such that there has been substantial 
compliance with the Board's remand.  See Dyment v. West, 13 
Vet. App. 141, 146-147 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
The Board therefore concludes that decisions on the merits at 
this time do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

ORDER

Prior to December 8, 2004, a rating in excess of 30 percent 
for post-traumatic stress disorder is denied.

As of December 8, 2004, a rating in excess of 50 percent for 
post-traumatic stress disorder is denied.  

TDIU is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


